          Case 1:17-cv-00855-JPO-RWL Document 106
                                              104 Filed 06/04/20
                                                        06/03/20 Page 1 of 2

                                                James O. Fleckner                        Goodwin Procter LLP
                                                +1 617 570 1153                          100 Northern Avenue
                                                JFleckner@goodwinlaw.com                 Boston, MA 02210

                                                                                         goodwinlaw.com
                                                                                         +1 617 570 1000


June 3, 2020

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Room 1960                                                      6/4/2020
New York, NY 10007

Re:    Haley v. Teachers Insurance and Annuity Association of America, No. 1:17-cv-00855-JPO

Dear Judge Lehrburger:

        Pursuant to the Appendix to Your Honor’s Individual Practices, Defendant Teachers Insurance
and Annuity Association of America (“TIAA”) submits this letter to request that TIAA be permitted to
file under seal portions of the transcript of the December 19, 2019 Deposition of Carrie Strathmann,
Exhibit 4 to the Declaration of James O. Fleckner in Support of Defendant’s Opposition to Plaintiff’s
Motion to Compel and Motion to Extend Fact Discovery.

The deposition transcript cited above reflects TIAA’s sensitive business information, and was designated
“Confidential” pursuant to the Stipulation and Protective Order entered in the case (Dkt. 60). The
disclosure of this sensitive business information to the public and competitors could cause significant
harm to TIAA. Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d. Cir. 2006), the
presumption of public access to judicial documents can be overcome if countervailing factors warrant
confidentiality. The sealing of documents may be justified to preserve “higher values,” including the need
to protect an entity from “competitive injury.” Id. at 124; Tropical Sails Corp. v. Yext, Inc., 2016 WL
1451548, at *4 (S.D.N.Y. Apr. 12, 2016) (sealing sensitive business information). Consistent with the
balancing test set forth in Lugosch, courts routinely permit parties to seal or redact business materials that,
if disclosed, may result in competitive harm. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp.,
97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting motion to redact sensitive business data, strategies and
policies); GoSMiLE, Inc. v. Dr. Johnathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649-50 (S.D.N.Y.
2011) (granting motion to seal “highly proprietary material” because privacy interests “outweigh the
presumption of public access”).

        Here, the factors weigh in favor of maintaining the confidentiality of the redacted information in
this discovery dispute. The information sought to be redacted falls into the wcategory of internal
documents reflecting TIAA’s cost of running its business that generally, for competitive harm reasons,
are treated as confidential. This situation is distinct from Bernstein v. Bernstein Litowitz Berger &
Grossmann LLP, 814 F.3d 132, 143 (2d Cir. 2016), as Bernstein involved allegations of impropriety by a
public entity, not a private organization’s propriety business information.

         The requested relief is necessary and narrowly tailored to protect the confidentiality of the
materials produced by TIAA in this case, and maintaining that confidentiality does not deprive the public
of critical information. For these reasons, TIAA respectfully requests that the Court permit portions of
the above-referenced document to be filed under seal.
         Case 1:17-cv-00855-JPO-RWL Document 106
                                             104 Filed 06/04/20
                                                       06/03/20 Page 2 of 2

Honorable Robert W. Lehrburger, U.S. Magistrate Judge
Page 2


                                                 Respectfully submitted,

                                                 /s/ James O. Fleckner
                                                 James O. Fleckner, admitted pro hac vice
                                                 Goodwin Procter LLP
                                                 100 Northern Avenue
                                                 Boston, MA 02210
                                                 (617) 570-1000
cc: Counsel of record via ECF                    jfleckner@goodwinlaw.com




                                  The application to seal is denied without
                                  prejudice. A renewed application must describe
                                  with greater specificity the nature of the
                                  information requested to be sealed, specify the
                                  portions (pages and line numbers) of the
                                  deposition to be filed under seal, and indicate
                                  whether or not Plaintiff opposes the request.



                                    6/4/2020
